FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTHA ELENA CARPIO GUERRA,                      No. 09-73638

               Petitioner,                       Agency No. A072-118-162

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Martha Elena Carpio Guerra, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005), we grant the petition for review

and remand.

      The BIA decided this case without the benefit of our decision in Perdomo v.

Holder, in which we remanded for the agency to determine “whether women in

Guatemala constitute a particular social group, and, if so, whether [petitioner] has

demonstrated a fear of persecution” on account of her membership in a protected

group. 611 F.3d 662, 669 (9th Cir. 2010). Accordingly, we grant the petition for

review and remand to the BIA for further proceedings. See INS v. Ventura, 537

U.S. 12, 16 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    09-73638